            Case 1:16-cv-03711-ER Document 660 Filed 10/14/20 Page 1 of 2




      quinn emanuel trial lawyers | new york
                                                                                                 WRITER'S DIRECT DIAL NO.
                                                                                                           (212) 849-7345
October 14, 2020
                                                                                                WRITER'S EMAIL ADDRESS
                                                                                         danbrockett@quinnemanuel.com
VIA ECF

The Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square, Courtroom 619
New York, NY 10007

Re:     In re SSA Bonds Antitrust Litigation, No. 1:16 cv 03711 (ER)

Dear Judge Ramos:

        Pursuant to paragraph 10 of the Court’s Order Providing for Notice to the Settlement
Classes and Preliminarily Approving the Plan of Allocation (ECF No. 652), Plaintiffs write to
notify the Court that all Settling Defendants have produced the counterparty name and address
information necessary to effectuate notice of the settlements in the above-captioned action.

       For the Court’s convenience, Plaintiffs below set forth the schedule for the remaining key
events and submissions relating to the settlements.

                 Commencement of mail notice to potential members of the Settlement Classes,
                  and launch of settlement web site: October 29, 2020
                 Publication of Summary Notice: November 9, 20201
                 Plaintiffs’ opening papers in support of final approval and Fee and Expense
                  Application: December 28, 2020
                 Last day to mail Requests for Exclusion: February 1, 2021
                 Last day to object to Settlements: February 1, 2021
                 Plaintiffs’ reply papers in support of final approval and Fee and Expense
                  Application: February 15, 2021
                 Fairness Hearing: April 2, 20212


        1
         Part of the notice plan includes publication in major financial outlets. Due to lead-time
requirements and publication schedules, some advertisements may appear shortly after
November 9. If the Court has any concerns with this, we are open to discuss at the Court’s
convenience.
       2
         See Memo Endorsement Order dated October 2, 2020 (ECF No. 659).
      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE
      LONDON | TOKYO | MANNHEIM | MOSCOW | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH
           Case 1:16-cv-03711-ER Document 660 Filed 10/14/20 Page 2 of 2




              Deadline to submit Claim Forms: April 16, 2021

Respectfully submitted,


/s/ Daniel L. Brockett                     /s/ David W. Mitchell
Daniel L. Brockett                         David W. Mitchell

QUINN EMANUEL URQUHART &                   ROBBINS GELLER RUDMAN &
 SULLIVAN, LLP                              DOWD LLP




                                             2
